                                                                                            FILED
                                                                                   2019 Mar-08 PM 01:00
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

MICHELLE DENISE SMITH,                    )
                                          )
       Plaintiff,                         )
                                          )
v.                                        ) Civil Action Number:
                                          ) 7:16-cv-00184-AKK-JHE
UNITED STATES OF AMERICA,                 )
                                          )
        Defendant.                        )


                           MEMORANDUM OPINION

      The magistrate judge filed a report on January 22, 2019, recommending the

defendant’s special report be treated as a motion for summary judgment and that

the motion be granted. Doc. 56. The magistrate judge further recommended the

plaintiff’s motion for appointment of a medical expert be denied. Id. at 36. The

magistrate judge advised the parties of their right to file specific written objections

within fourteen days. Id. Thereafter, the plaintiff moved for a 60-day extension of

time to file objections.    Doc. 57.    Finding the requested time excessive, the

magistrate judge granted the plaintiff until February 28, 2019, to file her

objections. Doc. 57 & 58.
       On February 26, 2019, 1 the plaintiff filed a second motion for extension of

time to file objections. Doc. 59. She requests an additional 90 days based on

general complaints about the prison’s inefficient mailroom and copy machine. She

also declares that her jailhouse lawyer has been transferred and her new jailhouse

lawyer will need the additional time to familiarize herself with the case. Finally,

the plaintiff makes vague assertions indicating she recently began seeking an

“expert” for whom she is preparing questions. The plaintiff’s second motion for

extension of time to file objections, doc. 59, is due to be denied. This action has

been pending for three years, and the plaintiff has known of the need for an expert

witness at least since June 2018. See doc. 33 at 13-17. Moreover, the plaintiff’s

preference for a jailhouse lawyer does not justify further delay (particularly when

the record shows that plaintiff is literate and has a good understanding of her case).

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is hereby ADOPTED and the recommendation is ACCEPTED. Accordingly, the

court finds there is no genuine issue of material fact, and defendant’s motion for



1
  Because prisoners proceeding pro se have virtually no control over the mailing of their
pleadings, their pleadings are deemed to be filed at the time the prisoner delivers the pleading to
prison or jail officials to be mailed. See Houston v. Lack, 487 U.S. 266, 270-72 (1988).
Although the record contains no information regarding the date the plaintiff gave her motion to
prison officials to mail, she signed the motion on February 26, 2019, so it is deemed filed on that
date.


                                                2
summary judgment is due to be granted. The plaintiff’s motion for appointment of

a medical expert, doc 44, is due to be denied.

      DONE the 8th day of March, 2019.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                          3
